 Case 6:21-cv-00084-JDK-JDL Document 9 Filed 03/25/21 Page 1 of 2 PageID #: 44




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                              TYLER DIVISION

ESAW LAMPKIN,                             §
                                          §
     Petitioner,                          §
                                          §
v.                                        §    Case No. 6:21-cv-84-JDK-JDL
                                          §
DIRECTOR, TDCJ-CID,                       §
                                          §
     Respondent.                          §

           ORDER ADOPTING REPORT AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

       Petitioner Esaw Lampkin, an inmate proceeding pro se, filed this federal

 petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The petition was

 referred to United States Magistrate Judge John D. Love for findings of fact,

 conclusions of law, and recommendations for disposition.

       On March 3, 2021, Judge Love issued a Report and Recommendation

 recommending that the Court dismiss the petition as successive.       Docket No. 6.

 Petitioner previously challenged this same conviction in Case No. 6:18-cv-623, which

 was dismissed with prejudice on October 5, 2020. Petitioner has not shown that he

 has received permission from the Fifth Circuit Court of Appeals to file a

 successive petition, as required by 28 U.S.C. § 2244(b)(3). Petitioner sought leave

 from the Fifth Circuit to file a successive petition, but that request was denied on

 May 31, 2019. In re Lampkin, Case No. 19-40255 (5th Cir. May 31, 2019).

       Petitioner objected to the Report arguing the merits of his claims and stating

 that he objects to the Anti-Terrorism and Effective Death Penalty Act. He also



                                          1
Case 6:21-cv-00084-JDK-JDL Document 9 Filed 03/25/21 Page 2 of 2 PageID #: 45




contends that this law should not apply to his petition because he is raising

constitutional claims. Docket No. 8.

         Where a party objects within fourteen days of service of the Report and

Recommendation, the Court reviews the objected-to findings and conclusions of the

Magistrate Judge de novo. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the

Court examines the entire record and makes an independent assessment under the

law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en

banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the

time to file objections from ten to fourteen days).

         Having conducted a de novo review of the Report and the record in this case,

the Court has determined that the Report of the United States Magistrate Judge is

correct, and Petitioner’s objections are without merit.         The Court therefore

OVERRULES Petitioner’s objections (Docket No. 8) and ADOPTS the Report and

Recommendation of the Magistrate Judge (Docket No. 6) as the opinion of the District

Court.     Petitioner’s petition for habeas corpus is hereby DISMISSED WITH

PREJUDICE until Petitioner receives permission from the Fifth Circuit. Further,

the Court DENIES a certificate of appealability.

          So ORDERED and SIGNED this 25th day of March, 2021.



                                               ___________________________________
                                               JEREMY D. KERNODLE
                                               UNITED STATES DISTRICT JUDGE




                                           2
